Citation Nr: 0434452	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  04-06 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1977 to August 
1981, and a period of active duty for training from June 17 
to July 1, 2000.

This appeal arises from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In this decision, the RO denied 
entitlement to service connection for fibromyalgia.

The veteran provided testimony at a hearing before a Veterans 
Law Judge (VLJ) from the Board of Veterans' Appeals (Board) 
sitting at the RO in September 2004.  The VLJ that conducted 
this hearing will make the final determination in this case.  
See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).


FINDINGS OF FACT

1.  Evidence sufficient for an equitable determination of the 
issues decided below has been obtained.

2.  The most probative medical evidence establishes that the 
veteran's current fibromyalgia is not etiologically related 
to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in December 2002 and September 2003.  By means of 
these letters, the appellant was told of the requirements to 
establish service connection for fibromyalgia.  He was 
advised of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The appellant was apprised of the evidence considered by 
VA and the applicable laws and regulations in the Statement 
of the Case (SOC) issued in January 2004.  The December 2002 
notice was provided to the veteran prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
issued in March and May 2003.  Based on these facts, the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been met.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the current 
case, the veteran was provided with a VA compensation 
examination in February 2003.  This examination noted an 
accurate medical history, detailed findings on examination, 
and the appropriate diagnoses and opinions on etiology.  The 
examiner clearly indicated in his report that he had reviewed 
the medical evidence in the veteran's claims file in 
connection with this examination.  Therefore, this 
examination is adequate for VA purposes.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO requested the appellant to identify evidence pertinent 
to his claim in multiple letters, to include the VCAA 
notifications sent in December 2002 and September 2003.  The 
veteran identified in January 2003 and at his hearing in 
September 2004, both military and private treatment.  All 
identified records pertinent to the issue decided below have 
been obtained.  As he has not provided any additional 
evidence or identified any other relevant medical treatment, 
further development of the medical evidence for the issue 
decided below is not warranted.

The appellant requested a hearing before the Board and his 
hearing was held in September 2004.  The transcript of the 
hearing testimony has been associated the claims file.  In 
addition, the veteran presented additional evidence at his 
hearing, to include his diary entries and military records 
had have previously been incorporated into the claims file.  
He signed a waiver of AOJ consideration of this evidence at 
the time of the hearing, and remand for AOJ review of this 
evidence would be inappropriate.  The Board concludes that 
all pertinent evidence regarding the issue decided below has 
been obtained and incorporated into the claims file.  
Therefore, appellant review is appropriate at this time.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As all available 
medical evidence has been obtained regarding the issue 
decided below, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decision.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for Fibromyalgia

The veteran contends his current fibromyalgia was incurred as 
a result of tick bites sustained during active duty for 
training in June 2000, or developed as a result of allergic 
reactions to the medication to treat Lyme disease resulting 
from the tick bites.

At his hearing in September 2004, the veteran testified that 
during his annual training in 2000 he was bitten by seven 
different ticks.  It was claimed by the veteran that prior to 
these bites he had been in good health.  He noted that these 
ticks tested positive for carrying Lyme disease and he was 
initially treated for this disorder.  Soon after the tick 
bites, the veteran developed pain, stiffness, joint aches, 
and swollen hands.  He noted that he had been treated with 
five different medications for his Lyme disease and had an 
allergic reaction to two of these medications.  In November 
2000, he was first diagnosed with fibromyalgia, but claimed 
similar symptoms had started soon after the tick bites.  It 
was acknowledged by the veteran that no physician had related 
his current fibromyalgia to the tick bites or his medication.  
The veteran submitted diary entries dated from mid-July 2000 
to March 2001 noting his treatment for suspected Lyme disease 
and fibromyalgia.

The veteran was given a comprehensive physical examination by 
the military in December 1978.  He reported a past medical 
history of breaking his left elbow.  On examination, his 
extremities, spine, and musculoskeletal system were found to 
be normal.  

During his active military service, the veteran received the 
following injuries:  to the left thumb in August 1978; to the 
left second digit in March 1979; the right fifth digit in 
April and September 1979; the right thumb in April 1980; the 
left leg, arm, and side in May 1980; the left foot in July 
1980; the right knee in August 1980; the left hand and knee 
in December 1980; and the right knee in October 1981.  Most 
of these injuries were related to the veteran's military work 
as a vehicle mechanic and appear to be acute and transitory 
in nature.  There is no separation examination available for 
review.

On a military medical history form dated in December 1999, 
the veteran denied having any medical problems in the recent 
past.

In June 2000, the veteran was ordered to active duty for 
training (annual training).  A military Statement of Medical 
Examination (DA Form 2173) dated on June 24, 2000 indicates 
that the veteran found a tick on his right chest.  

A military outpatient record of late July 2000 noted that one 
of the ticks that had bitten the veteran tested positive for 
Lyme disease.  The veteran reported that three days after the 
bite he began to suffer with nausea, vomiting, and fatigue.  
He denied any other symptom.  The assessment was possible 
Lyme disease.

In August 2000, a private outpatient record noted that three 
weeks before the veteran had been treated for a tick bite 
that had tested positive for borrelia.  His initial 
medication was switched when he developed gastrointestinal 
distress.  It was noted that he veteran had finished his 
medication treatment the week before.  

A private university medical center record of October 2000 
noted the veteran's complaint that since a tick bite in June 
2000 his whole body had been in "chaos."  He reported that 
testing of the bite had revealed the tick carried Lyme 
disease.  His symptoms after the bite included upset stomach, 
decreased appetite, arthralgias, swollen hands, fatigue, and 
headaches.  The veteran was then treated with medication, but 
developed "flu-like" symptoms.  His medication was changed.  
Subsequent blood testing for Lyme disease was negative.  The 
veteran's current symptoms included chills, decreased 
appetite, fatigue, poor sleep, multiple joint pain, swollen 
hands, diffuse achy feeling, muscle cramps, being moody, and 
constipation.  No diagnosis was given.

In February 2001, the veteran received a private rheumatology 
consultation.  It was noted that after the examination of 
October 2000, the rheumatologist had made a diagnosis of 
classic fibromyalgia syndrome.  With the use of medication, 
the veteran reported increased functional ability with some 
residual discomfort.  

A private outpatient record of April 2001 noted that the 
veteran had been released back to the physician's care from 
the university medical center rheumatologist.  He denied any 
achy joints or pain and it appeared the medication alleviated 
his symptoms.  The assessments included fibromyalgia.  
Outpatient records in October 2001 and January 2002 noted 
continuing assessments for fibromyalgia.  

The veteran was given a private physical examination in July 
2002.  He reported increased symptoms regarding his 
fibromyalgia and side effects from his medication.  The 
history noted that the veteran's symptoms began after a tick 
bite in "1999", but it was uncertain whether he ever had 
Lyme disease.  The impressions included fibromyalgia with the 
question of whether his current medication continued to work.  

Private physical examination in December 2002 noted the 
veteran's report of increased pain and difficulty sleeping.  
His spouse reported that the veteran appeared to be in a 
"brain fog."  The impression was flaring fibromyalgia.  

The veteran was afforded a VA compensation examination in 
February 2003.  The examination report noted a medical 
history similar to that presented by the veteran and his 
treatment records.  The examiner reported that he had 
reviewed the evidence in the veteran's VA claims file.  Based 
on this review, and after thorough examination, the diagnoses 
included fibromyalgia and a history of Lyme disease.  The 
examiner noted that there was no evidence in the medical 
records that the veteran had an active case of Lyme disease.  
Diagnostic testing in connection with the VA examination was 
negative for Lyme disease and was consistent with the 
examiner's findings and opinion.  The examiner also commented 
that there was no known medical association between the 
development of fibromyalgia after being infected with, and 
treated for, Lyme disease.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
claimant was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the claimant was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. §§ 101(24), 106(d); 38 C.F.R. §§ 3.6(a), 
3.7(o)(1)(iv), (o)(2).

Active duty is full-time duty, other than active duty for 
training, in the Armed Forces, and separation from active 
duty, under conditions other than dishonorable, confers 
veteran status.  38 U.S.C.A. § 101(21); 38 C.F.R. § 3.6(b).  
Active duty for training (ACDUTRA, ADT or, in the services, 
active duty training) is full-time duty for training purposes 
performed by National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505, and by Reservists.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this 
refers to the fifteen days of annual training, sometimes 
euphemistically referred to as "summer camp," that each 
Reservist or National Guardsman must perform each year.

The service medical evidence indicates that the veteran 
suffered a number of physical injuries during his active 
military service, usually connected with this work as a 
vehicle mechanic.  He is currently service connected for the 
residuals of a left hand injury that had resulted during 
active military service.  His other injuries appear to be 
acute and transitory in nature.  This is supported by the 
fact that no medical evidence or opinion has attributed the 
veteran's current musculoskeletal problems with any of these 
in-service injuries (except, of course, for the left hand 
injury).  In fact, the veteran himself has maintained that he 
did not suffer with any residual health problem prior to June 
2000.  Based on this medical and lay evidence, the Board 
finds that the preponderance of the evidence is against any 
finding of service connection for fibromyalgia with the 
veteran's period of active service.  

Turning to the veteran's contention that his current 
fibromyalgia is etiologically related to his injury from tick 
bites in June 2000 while on active duty to training, the 
Board acknowledges that the veteran's fibromyalgia 
symptomatology began soon after this training period.  His 
first symptoms were documented in mid-July 2000.  However, 
the diagnostic testing ruled out the existence of Lyme 
disease as early as October 2000, and these symptoms have 
been attributed to fibromyalgia.  None of his treating 
physicians have provided any opinion linking the fibromyalgia 
with his tick bites, Lyme disease, or allergic reaction to 
medication treating the presumed Lyme disease.  It appears 
that since the rheumatologist's diagnosis in October 2000, 
his symptoms have consistently been attributed solely to 
fibromyalgia.

The veteran has expressed his lay opinion that his current 
fibromyalgia was either caused by his June 2000 tick bites or 
due to allergic reaction to his medication to treat Lyme 
disease.  While the veteran, as a layperson, is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis or 
etiology.  Espiritu at 494.  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  Further the Board cannot rely on its own 
unsubstantiated medical opinion, but instead must make legal 
determinations on the basis of competent medical evidence and 
opinion.  See Colvin v. Derwinski, 1 Vet. App. 174, 175 
(1991).  

The only medical opinion of record discussing the etiology of 
the current fibromyalgia is the VA examiner's opinion of 
February 2003.  Based on a thorough examination and review of 
the treatment records, this examiner clearly ruled out any 
known nexus between the veteran's fibromyalgia and his tick 
bites or treatment for Lyme disease.

It is the Board's determination that the preponderance of the 
evidence is against a grant of entitlement to service 
connection for fibromyalgia.  See 38 U.S.C.A. § 5107(b); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  While the 
veteran has provided lay evidence regarding the existence of 
a current disability and its relationship to his military 
service, this evidence is not competent to establish the 
required medical diagnosis and nexus opinion.  The Board 
finds that the examination reports prepared by competent 
medical professionals are more probative of the existence and 
etiology of a disorder or disability.

(Continued on next page.)



ORDER

Entitlement to service connection for fibromyalgia is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



